UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of (I. R. S. Employer Incorporation or Organization) Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding at April 30, 2015) AMES NATIONAL CORPORATION INDEX Page Part I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at March 31, 2015 and December 31, 2014 3 Consolidated Statements of Income for the three months ended March 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income for thethree months ended March 31, 2015 and 2014 5 Consolidated Statements of Stockholders’ Equity for the threemonths ended March 31, 2015 and 2014 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II. Other Information Item 1. Legal Proceedings 46 Item 1.A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 2 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, ASSETS Cash and due from banks $ 24,944,438 $ 23,730,257 Federal funds sold - 6,000 Interest bearing deposits in financial institutions 62,209,248 31,463,382 Securities available-for-sale 554,649,829 542,502,381 Loans receivable, net 660,790,412 658,440,998 Loans held for sale 352,200 704,850 Bank premises and equipment, net 15,798,836 15,956,989 Accrued income receivable 7,518,141 7,471,023 Other real estate owned 7,365,534 8,435,885 Deferred income taxes 1,364,975 2,633,177 Core deposit intangible, net 1,616,608 1,730,231 Goodwill 6,732,216 6,732,216 Other assets 1,388,911 1,223,328 Total assets $ 1,344,731,348 $ 1,301,030,717 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 191,229,947 $ 188,725,609 NOW accounts 308,945,497 298,581,556 Savings and money market 348,930,524 321,700,422 Time, $250,000 and over 33,398,309 36,169,601 Other time 200,285,917 206,946,069 Total deposits 1,082,790,194 1,052,123,257 Securities sold under agreements to repurchase 58,801,317 51,265,011 Federal Home Loan Bank (FHLB) advances 14,449,174 14,467,737 Other borrowings 22,944,947 23,000,000 Dividend payable 1,862,183 1,675,964 Accrued expenses and other liabilities 5,237,675 3,824,330 Total liabilities 1,186,085,490 1,146,356,299 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding 9,310,913 shares as of March 31, 2015 and December 31, 2014 18,621,826 18,621,826 Additional paid-in capital 20,878,728 20,878,728 Retained earnings 112,474,593 110,701,847 Accumulated other comprehensive income - net unrealized gain on securities available-for-sale 6,670,711 4,472,017 Total stockholders' equity 158,645,858 154,674,418 Total liabilities and stockholders' equity $ 1,344,731,348 $ 1,301,030,717 See Notes to Consolidated Financial Statements. 3 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, Interest income: Loans, including fees $ 7,399,690 $ 6,409,431 Securities: Taxable 1,566,398 1,763,603 Tax-exempt 1,486,360 1,674,108 Interest bearing deposits and federal funds sold 93,378 73,139 Total interest income 10,545,826 9,920,281 Interest expense: Deposits 762,396 892,010 Other borrowed funds 338,163 294,486 Total interest expense 1,100,559 1,186,496 Net interest income 9,445,267 8,733,785 Provision for loan losses 77,300 39,231 Net interest income after provision for loan losses 9,367,967 8,694,554 Noninterest income: Wealth management income 687,910 696,819 Service fees 394,559 357,479 Securities gains, net 4,949 135,081 Gain on sale of loans held for sale 213,986 98,653 Merchant and card fees 314,594 259,389 Gain (loss) on the sale of premises and equipment, net ) 1,256,924 Other noninterest income 151,353 141,439 Total noninterest income 1,766,219 2,945,784 Noninterest expense: Salaries and employee benefits 3,724,934 3,291,452 Data processing 664,535 571,350 Occupancy expenses, net 526,087 469,220 FDIC insurance assessments 182,996 162,344 Professional fees 292,438 282,447 Business development 232,844 207,861 Other real estate owned expense, net 148,063 704 Core deposit intangible amortization 113,623 65,748 Other operating expenses, net 253,337 277,976 Total noninterest expense 6,138,857 5,329,102 Income before income taxes 4,995,329 6,311,236 Provision for income taxes 1,360,400 1,785,145 Net income $ 3,634,929 $ 4,526,091 Basic and diluted earnings per share $ 0.39 $ 0.49 Dividends declared per share $ 0.20 $ 0.18 See Notes to Consolidated Financial Statements. 4 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended March 31, Net income $ 3,634,929 $ 4,526,091 Other comprehensive income, before tax: Unrealized gains on securities before tax: Unrealized holding gains arising during the period 3,494,946 3,676,974 Less: reclassification adjustment for gains realized in net income 4,949 135,081 Other comprehensive income before tax 3,489,997 3,541,893 Tax effect related to other comprehensive income ) ) Other comprehensive income, net of tax 2,198,694 2,231,394 Comprehensive income $ 5,833,623 $ 6,757,485 See Notes to Consolidated Financial Statements. 5 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Three Months Ended March 31, 2015 and 2014 Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income, Net of Taxes Treasury Stock Total Stockholders' Equity Balance, December 31, 2013 $ 18,865,830 $ 22,651,222 $ 102,154,498 $ 451,132 $ ) $ 142,106,184 Net income - - 4,526,091 - - 4,526,091 Other comprehensive income - - - 2,231,394 - 2,231,394 Cash dividends declared, $0.18 per share - - ) - - ) Balance, March 31, 2014 $ 18,865,830 $ 22,651,222 $ 105,004,625 $ 2,682,526 $ ) $ 147,187,705 Balance, December 31, 2014 $ 18,621,826 $ 20,878,728 $ 110,701,847 $ 4,472,017 $ - $ 154,674,418 Net income - - 3,634,929 - - 3,634,929 Other comprehensive income - - - 2,198,694 - 2,198,694 Cash dividends declared, $0.20 per share - - ) - - ) Balance, March 31, 2015 $ 18,621,826 $ 20,878,728 $ 112,474,593 $ 6,670,711 $ - $ 158,645,858 See Notes to Consolidated Financial Statements. 6 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, 2015 and 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 3,634,929 $ 4,526,091 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 77,300 39,231 Provision for off-balance sheet commitments - 35,000 Amortization, net 887,871 1,099,195 Amortization of core deposit intangible asset 113,623 65,748 Depreciation 259,680 187,611 Debit (credit) for deferred income taxes ) 667,448 Securities gains, net ) ) (Gain) loss on sale of premises and equipment, net 1,132 ) Impairment of other real estate owned 27,453 - Loss on sale of other real estate owned, net 55,742 - Change in assets and liabilities: Decrease in loans held for sale 352,650 295,618 (Increase) decrease in accrued income receivable ) 5,171 (Increase) in other assets ) ) Increase in accrued expenses and other liabilities 1,413,345 1,128,595 Net cash provided by operating activities 6,581,282 6,507,317 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale 517,076 3,478,851 Proceeds from maturities and calls of securities available-for-sale 13,761,096 14,209,166 Net (increase) in interest bearing deposits in financial institutions ) ) Decrease in federal funds sold 6,000 Net (increase) decrease in loans ) 15,939,754 Net proceeds from the sale of other real estate owned 987,156 - Net proceeds from the sale of bank premises and equipment - 1,746,444 Purchase of bank premises and equipment, net ) ) Other - ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in deposits 30,690,209 16,028,464 Increase in securities sold under agreements to repurchase and federal funds purchased 7,536,306 293,530 Payments on FHLB borrowings and other borrowings ) ) Proceeds from short-term FHLB borrowings, net - 2,200,000 Dividends paid ) ) Net cash provided by financing activities 36,476,935 17,014,268 Net increase in cash and due from banks 1,214,181 6,139,814 CASH AND DUE FROM BANKS Beginning 23,730,257 24,270,031 Ending $ 24,944,438 $ 30,409,845 7 AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Three Months Ended March 31, 2015 and 2014 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ 1,179,859 $ 1,275,692 Income taxes 44,982 48,701 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans receivable to other real estate owned $ - $ 16,610 See Notes to Consolidated Financial Statements. 8 AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1.Significant Accounting Policies The consolidated financial statements for the three months ended March 31, 2015 and 2014 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2014 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Goodwill: Goodwill represents the excess of cost over the fair value of net assets acquired. Goodwill resulting from acquisitions is not amortized, but is tested for impairment annually or whenever events change and circumstances indicate that it is more likely than not that an impairment loss has occurred. Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit. The second step, if necessary, measures the amount of impairment, if any. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions and selecting an appropriate control premium. At March 31, 2015, Company management has performed a goodwill impairment analysis and determined goodwill was not impaired. 2.Branch Acquisition On August 29, 2014, First National Bank (FNB) completed the purchase of three bank branches of First Bank located in West Des Moines and Johnston, Iowa(the “Acquisition”). The Acquisition was consistent with the Bank’s strategy to strengthen and expand its Iowa market share.The acquired assets and liabilities were recorded at fair value at the date of acquisition and were reflected in the September 30, 2014 financial statements as such.These branches were purchased for cash consideration of $4.1 million.As a result of the acquisition, the Company recorded a core deposit intangible asset of $1,018,000 and goodwill of $1,131,000. The results of operations for this acquisition have been included since the transaction date of August 29, 2014. The fair value of credit deteriorated purchased loans related to this Acquisition is $1,507,000. These purchase loans are included in the impaired loan category in the financial statements. 9 The following table summarizes the fair value of the total consideration transferred as a part of the Acquisition as well as the fair value of identifiable assets acquired and liabilities assumed as of August 29, 2014, the effective date of the transaction. Cash consideration transferred $ 4,147,680 Recognized amounts of identifiable assets acquired and liabilities assumed: Cash and Due from Banks $ 20,576,661 Interest bearing deposits in financial institutions 5,719,000 Securities available-for-sale 10,602,454 Loans receivable 44,620,021 Accrued interest receivable 230,332 Bank premises and equipment 3,864,900 Other real estate owned 1,267,720 Core deposit intangible asset 1,018,000 Other assets 748,511 Deposits ) Securities sold under agreements to repurchase ) Accrued interest payable and other liabilities ) Total identifiable net assets $ 3,016,213 Goodwill $ 1,131,467 On August 29, 2014, the contractual balance of loans receivable acquired was $45,584,000 and the contractual balance of the deposits assumed was $81,841,000.Loans receivable acquired include commercial real estate, 1-4 family real estate, commercial operating and consumer loans. The acquired loans at contractual values as of August 29, 2014 were determined to be risk rated as follows: Pass $ Watch Special Mention Substandard Deteriorated credit Total loans acquired at book value $ Loans acquired as deteriorated credit loans will be included with impaired loans. The core deposit intangible asset is amortized to expense on a declining basis over a period of nine years.The loan market valuation is accreted to income on a declining basis over a six year period.The time deposits market valuation is amortized to expense on a declining basis over a two year period. The excess cash in the transaction has been utilized through reductions in federal funds purchased and other borrowings at FNB.Going forward any excess cash will be used in the form of investment and or loan growth. 10 3. Dividends On February 11, 2015, the Company declared a cash dividend on its common stock, payable on May 15, 2015 to stockholders of record as of May 1, 2015, equal to $0.20 per share. 4. Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three months ended March 31, 2015 and 2014 were 9,310,913. The Company had no potentially dilutive securities outstanding during the periods presented. 5.Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance sheet risk in the normal course of business. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2014. 6.Fair Value Measurements Assets and liabilities carried at fair value are required to be classified and disclosed according to the process for determining fair value. There are three levels of determining fair value. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted process for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or inputs derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. 11 The following table presents the balances of assets measured at fair value on a recurring basis by level as of March 31, 2015 and December 31, 2014. (in thousands) Description Total Level 1 Level 2 Level 3 U.S. government treasuries $ 1,472 $ 1,472 $ - $ - U.S. government agencies 100,856 - 100,856 - U.S. government mortgage-backed securities 115,948 - 115,948 - State and political subdivisions 284,033 - 284,033 - Corporate bonds 48,600 - 48,600 - Equity securities, common stock 745 745 - - Equity securities, other 2,996 - 2,996 - $ 554,650 $ 2,217 $ 552,433 $ - U.S. government treasuries $ 1,447 $ 1,447 $ - $ - U.S. government agencies 87,307 - 87,307 - U.S. government mortgage-backed securities 120,985 - 120,985 - State and political subdivisions 281,776 - 281,776 - Corporate bonds 47,320 - 47,320 - Equity securities, common stock 758 758 - - Equity securities, other 2,909 - 2,909 - $ 542,502 $ 2,205 $ 540,297 $ - Level 1 securities include equity securities traded on an active exchange, such as the New York Stock Exchange, as well as U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, most corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. For these securities, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. The Company's policy is to recognize transfers between Levels at the end of each reporting period, if applicable. There were no transfers between Levels of the fair value hierarchy during the three months ended March31, 2015. 12 Certain assets are measured at fair value on a nonrecurring basis; that is, they are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment).The following table presents the assets carried on the balance sheet (after specific reserves) by caption and by level with the valuation hierarchy as of March 31, 2015 and December 31, 2014. (in thousands) Description Total Level 1 Level 2 Level 3 Loans receivable $ 684 $ - $ - $ 684 Other real estate owned 7,366 - - 7,366 Total $ 8,050 $ - $ - $ 8,050 Loans receivable $ 692 $ - $ - $ 692 Other real estate owned 8,436 - - 8,436 Total $ 9,128 $ - $ - $ 9,128 Loans Receivable : Loans in the tables above consist of impaired credits held for investment. In accordance with the loan impairment guidance, impairment was measured based on the fair value of collateral less estimated selling costs for collateral dependent loans. Fair value for impaired loans is based upon appraised values of collateral adjusted for trends observed in the market. A valuation allowance was recorded for the excess of the loan’s recorded investment over the amounts determined by the collateral value method. This valuation is a component of the allowance for loan losses. The Company considers these fair value measurements as level 3. Other Real Estate Owned: Other real estate owned in the table above consists of real estate obtained through foreclosure. Other real estate owned is recorded at fair value less estimated selling costs, at the date of transfer, with any impairment amount charged to the allowance for loan losses. Subsequent to the transfer, other real estate owned is carried at the lower of cost or fair value, less estimated selling costs, with any impairment amount recorded as a noninterest expense. The carrying value of other real estate owned is not re-measured to fair value on a recurring basis but is subject to fair value adjustments when the carrying value exceeds the fair value less estimated selling costs. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. A valuation allowance was recorded for the excess of the asset’s recorded investment over the amount determined by the fair value, less estimated selling costs. This valuation allowance is a component of the allowance for other real estate owned. The valuation allowance was $6,392,000 as of March 31, 2015 and $6,389,000 as of December 31, 2014. The Company considers these fair values level 3. 13 The significant inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis as of March 31, 2015 and December 31, 2014 are as follows: (in thousands) Estimated Valuation Range of Range Fair Value Techniques Unobservable Inputs (Average) Impaired Loans $ Evaluation of collateral Estimation of value NM* Other real estate owned $ 7,366 Appraisal Appraisal adjustment 6% - 10% (8% ) Estimated Valuation Range of Range Fair Value Techniques Unobservable Inputs (Average) Impaired Loans $ Evaluation of collateral Estimation of value NM* Other real estate owned $ 8,436 Appraisal Appraisal adjustment 4% - 10% (7% ) * Not Meaningful. Evaluations of the underlying assets are completed for each impaired loan with a specific reserve. The types of collateral vary widely and could include accounts receivables, inventory, a variety of equipment and real estate. Collateral evaluations are reviewed and discounted as appropriate based on knowledge of the specific type of collateral. In the case of real estate, an independent appraisal may be obtained. Types of discounts considered included aging of receivables, condition of the collateral, potential market for the collateral and estimated disposal costs. These discounts will vary from loan to loan, thus providing a range would not be meaningful. Accounting principles generally accepted in the United State of America (GAAP) requires disclosure of the fair value of financial assets and financial liabilities, including those that are not measured and reported at fair value on a recurring basis or nonrecurring basis.The methodologies for estimating the fair value of financial assets and financial liabilities that are measured at fair value on a recurring or nonrecurring basis are discussed above.The methodologies for other financial assets and financial liabilities are discussed below. Fair value of financial instruments: Disclosure of fair value information about financial instruments, for which it is practicable to estimate that value, is required whether or not recognized in the consolidated balance sheets. In cases in which quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimate of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases could not be realized in immediate settlement of the instruments. Certain financial instruments with a fair value that is not practicable to estimate and all non-financial instruments are excluded from the disclosure requirements. Accordingly, the aggregate fair value amounts presented do not necessarily represent the underlying value of the Company. The following disclosures represent financial instruments in which the ending balances at March 31, 2015and December 31, 2014 are not carried at fair value in their entirety on the consolidated balance sheets. Cash and due from banks , federal funds sold and interest bearing deposits in financial institutions: The recorded amount of these assets approximates fair value. 14 Securities available-for-sale : Fair value measurement for Level 1 securities is based upon quoted prices. Fair value measurement for Level 2 securities are based upon quoted prices, if available. If quoted prices are not available, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. Level 1 securities include equity securities traded on an active exchange, such as the New York Stock Exchange, as well as U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, some corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. Loans receivable : The fair value of loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates, which reflect the credit and interest rate risk inherent in the loan. The estimate of maturity is based on the historical experience, with repayments for each loan classification modified, as required, by an estimate of the effect of current economic and lending conditions. The effect of nonperforming loans is considered in assessing the credit risk inherent in the fair value estimate. Loans held for sale : The fair value of loans held for sale is based on prevailing market prices. Deposit liabilities : Fair values of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings and NOW accounts, and money market accounts, are equal to the amount payable on demand as of the respective balance sheet date. Fair values of certificates of deposit are based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Securities sold under agreements to repurchase : The carrying amounts of securities sold under agreements to repurchase approximate fair value because of the generally short-term nature of the instruments. FHLB advances and other borrowings: Fair values of FHLB advances and other borrowings are estimated using discounted cash flow analysis based on interest rates currently being offered with similar terms. Accrued income receivable and accrued interest payable : The carrying amounts of accrued income receivable and accrued interest payable approximate fair value. Commitments to extend credit and standby letters of credit: The fair values of commitments to extend credit and standby letters of credit are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreement and credit worthiness of the counterparties. The carry value and fair value of the commitments to extend credit and standby letters of credit are not considered significant. Limitations : Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 15 The estimated fair values of the Company’s financial instruments as described above as of March 31, 2015 and December 31, 2014 are as follows: (in thousands) Fair Value Estimated Estimated Hierarchy Carrying Fair Carrying Fair Level Amount Value Amount Value Financial assets: Cash and due from banks Level 1 $ 24,944 $ 24,944 $ 23,730 $ 23,730 Federal funds sold Level 1 - - 6 6 Interest bearing deposits Level 1 62,209 62,209 31,463 31,463 Securities available-for-sale See previous table 554,650 554,650 542,502 542,502 Loans receivable, net Level 2 660,790 661,330 658,441 656,896 Loans held for sale Level 2 352 352 705 705 Accrued income receivable Level 1 7,518 7,518 7,471 7,471 Financial liabilities: Deposits Level 2 $ 1,082,790 $ 1,084,437 $ 1,052,123 $ 1,052,082 Securities sold under agreements to repurchase Level 1 58,801 58,801 51,265 51,265 FHLB advances Level 2 14,449 15,302 14,468 15,281 Other borrowings Level 2 22,945 24,176 23,000 24,339 Accrued interest payable Level 1 480 480 536 536 The methodologies used to determine fair value as of March 31, 2015 did not change from the methodologies described in the December 31, 2014 Annual Financial Statements. 7.Debt and Equity Securities The amortized cost of securities available-for-sale and their fair values as of March 31, 2015 and December 31, 2014 are summarized below: (in thousands) 2015: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 1,435 $ 37 $ - $ 1,472 U.S. government agencies 99,548 1,464 ) 100,856 U.S. government mortgage-backed securities 112,732 3,216 - 115,948 State and political subdivisions 278,529 5,765 ) 284,033 Corporate bonds 48,192 706 ) 48,600 Equity securities, common stock 630 115 - 745 Equity securities, other 2,996 - - 2,996 $ 544,062 $ 11,303 $ ) $ 554,650 16 2014: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 1,431 $ 16 $ - $ 1,447 U.S. government agencies 86,997 822 ) 87,307 U.S. government mortgage-backed securities 118,349 2,744 ) 120,985 State and political subdivisions 277,328 5,097 ) 281,776 Corporate bonds 47,760 471 ) 47,320 Equity securities, common stock 630 128 - 758 Equity securities, other 2,909 - - 2,909 $ 535,404 $ 9,278 $ ) $ 542,502 The proceeds, gains and losses from securities available-for-sale are summarized as follows: (in thousands) Three Months Ended March 31, Proceeds from sales of securities available-for-sale $ 517 $ 3,479 Gross realized gains on securities available-for-sale 5 135 Gross realized losses on securities available-for-sale - - Tax provision applicable to net realized gains on securities available-for-sale 2 50 Unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as of March 31, 2015 and December 31, 2014 are as follows: (in thousands) Less than 12 Months 12 Months or More Total 2015: Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Securities available-for-sale: U.S. government agencies $ 12,489 $ ) $ 7,857 $ ) $ 20,346 $ ) State and political subdivisions 26,025 ) 8,141 ) 34,166 ) Corporate bonds 2,629 (5 ) 16,936 ) 19,565 ) $ 41,143 $ ) $ 32,934 $ ) $ 74,077 $ ) 17 Less than 12 Months 12 Months or More Total 2014: Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Securities available-for-sale: U.S. government agencies $ 14,016 $ ) $ 17,523 $ ) $ 31,539 $ ) U.S. government mortgage-backed securities 6,934 ) 16,123 ) 23,057 ) State and political subdivisions 45,618 ) 24,880 ) 70,498 ) Corporate bonds 89,637 ) 20,724 ) 110,361 ) $ 156,205 $ ) $ 79,250 $ ) $ 235,455 $ ) Gross unrealized losses on debt securities totaled $715,000 as of March 31, 2015. These unrealized losses are generally due to changes in interest rates or general market conditions. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, and industry analysts’ reports. Management concluded that the gross unrealized losses on debt securities were temporary. Due to potential changes in conditions, it is at least reasonably possible that changes in fair values and management’s assessments will occur in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. 8. Loans Receivable and Credit Disclosures Activity in the allowance for loan losses, on a disaggregated basis, for the three months ended March 31, 2015 and 2014 is as follows: (in thousands) Three Months Ended March 31, 2015 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2014 $ 495 $ 1,648 $ 3,214 $ 737 $ 1,247 $ 1,312 $ 186 $ 8,839 Provision (credit) for loan losses 36 100 24 32 ) ) 10 77 Recoveries of loans charged-off 5 4 - - 1 1 1 12 Loans charged-off - (2 ) - (2 ) Balance, March 31, 2015 $ 536 $ 1,752 $ 3,238 $ 769 $ 1,137 $ 1,297 $ 197 $ 8,926 Three Months Ended March 31, 2014 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2013 $ 392 $ 1,523 $ 3,230 $ 686 $ 1,435 $ 1,165 $ 141 $ 8,572 Provision (credit) for loan losses 48 18 ) 45 ) ) 48 39 Recoveries of loans charged-off - 4 - - 1 - 5 10 Loans charged-off - (5 ) - ) ) Balance, March 31, 2014 $ 440 $ 1,540 $ 3,199 $ 731 $ 1,405 $ 1,107 $ 146 $ 8,568 18 Allowance for loan losses disaggregated on the basis of impairment analysis method as of March 31, 2015 and December 31, 2014 is as follows: (in thousands ) 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 247 $ 30 $ - $ 50 $ - $ - $ 327 Collectively evaluated for impairment 536 1,505 3,208 769 1,087 1,297 197 8,599 Balance March 31, 2015 $ 536 $ 1,752 $ 3,238 $ 769 $ 1,137 $ 1,297 $ 197 $ 8,926 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 244 $ 33 $ - $ 60 $ - $ - $ 337 Collectively evaluated for impairment 495 1,524 3,181 737 1,067 1,312 186 8,502 Balance December 31, 2014 $ 495 $ 1,768 $ 3,214 $ 737 $ 1,127 $ 1,312 $ 186 $ 8,839 Loans receivable disaggregated on the basis of impairment analysis method as of March 31, 2015 and December 31, 2014 is as follows (in thousands) : 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 189 $ 897 $ 745 $ - $ 537 $ 11 $ 2 $ 2,381 Collectively evaluated for impairment 38,253 119,436 263,550 61,064 91,537 76,741 16,838 667,419 Balance March 31, 2015 $ 38,442 $ 120,333 $ 264,295 $ 61,064 $ 92,074 $ 76,752 $ 16,840 $ 669,800 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 195 $ 811 $ 833 $ - $ 540 $ 19 $ 9 $ 2,407 Collectively evaluated for impairment 35,821 121,966 256,221 57,449 92,163 85,590 15,754 664,964 Balance December 31, 2014 $ 36,016 $ 122,777 $ 257,054 $ 57,449 $ 92,703 $ 85,609 $ 15,763 $ 667,371 A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payment of principal and interest when due according to the contractual terms of the loan agreement. The credit deteriorated loans acquired as a part of the Acquisition have been included in the following information. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. The Company will apply its normal loan review procedures to identify loans that should be evaluated for impairment. 19 The following is a recap of impaired loans, on a disaggregated basis, at March 31, 2015 and December 31, 2014: (in thousands) Unpaid Unpaid Recorded Principal Related Recorded Principal Related Investment Balance Allowance Investment Balance Allowance With no specific reserve recorded: Real estate - construction $ 189 $ 343 $ - $ 195 $ 346 $ - Real estate - 1 to 4 family residential 119 122 - 24 29 - Real estate - commercial 590 1,132 - 675 1,204 - Real estate - agricultural - Commercial 459 535 - 456 535 - Agricultural 11 11 - 19 19 - Consumer and other 2 2 - 9 6 - Total loans with no specific reserve: 1,370 2,145 - 1,378 2,139 - With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 778 898 247 787 903 244 Real estate - commercial 155 157 30 158 158 33 Real estate - agricultural - Commercial 78 78 50 84 84 60 Agricultural - Consumer and other - Total loans with specific reserve: 1,011 1,133 327 1,029 1,145 337 Total Real estate - construction 189 343 - 195 346 - Real estate - 1 to 4 family residential 897 1,020 247 811 932 244 Real estate - commercial 745 1,289 30 833 1,362 33 Real estate - agricultural - Commercial 537 613 50 540 619 60 Agricultural 11 11 - 19 19 - Consumer and other 2 2 - 9 6 - $ 2,381 $ 3,278 $ 327 $ 2,407 $ 3,284 $ 337 20 The following is a recap of the average recorded investment and interest income recognized on impaired loans for the three months ended March 31, 2015 and 2014: (in thousands) Three Months Ended March 31, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no specific reserve recorded: Real estate - construction $ 192 $ - $ 503 $ - Real estate - 1 to 4 family residential 72 - 274 5 Real estate - commercial 633 - 262 28 Real estate - agricultural - Commercial 458 3 43 - Agricultural 15 - 19 - Consumer and other 6 1 38 - Total loans with no specific reserve: 1,376 4 1,139 33 With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 783 - 349 - Real estate - commercial 157 - 46 - Real estate - agricultural - Commercial 81 - 764 - Agricultural - - 5 - Consumer and other - Total loans with specific reserve: 1,021 - 1,164 - Total Real estate - construction 192 - 503 - Real estate - 1 to 4 family residential 855 - 623 5 Real estate - commercial 790 - 308 28 Real estate - agricultural - Commercial 539 3 807 - Agricultural 15 - 24 - Consumer and other 6 1 38 - $ 2,397 $ 4 $ 2,303 $ 33 The interest foregone on nonaccrual loans for the three months ended March 31, 2015 and 2014 was approximately $44,000 and $37,000, respectively. The Company had loans meeting the definition of a troubled debt restructuring (TDR) of $1,043,000 as of March 31, 2015, of which all were included in impaired loans and nonaccrual loans. The Company had TDRs of $1,129,000 as of December 31, 2014, all of which were included in impaired and nonaccrual loans. 21 The following table sets forth information on the Company’s TDRs, on a disaggregated basis, occurring in the three months ended March 31, 2015 and 2014: ( dollars in thousands) Three Months Ended March 31, Pre-Modification Post-Modification Pre-Modification Post-Modification Outstanding Outstanding Outstanding Outstanding Number of Recorded Recorded Number of Recorded Recorded Contracts Investment Investment Contracts Investment Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential - Real estate - commercial - - - 1 43 43 Real estate - agricultural - Commercial - Agricultural - - - 1 19 19 Consumer and other - - - 1 6 6 - $ - $ - 3 $ 68 $ 68 The Company did not grant any concessions on any loans experiencing financial difficulties during the three months ended March 31, 2015. During the three months ended March 31, 2014, the Company granted concessions to two borrowers experiencing financial difficulties. The commercial real estate loan was restructured as an interest only loan for a period of time. The agricultural and consumer loan’s maturity dates were extended one year with interest only until maturity. A TDR loan is considered to have payment default when it is past due 60 days or more. No TDR loan modified during the three months ended March 31, 2015 had a payment default. There was one charge-off related to a TDR for the three months ended March 31, 2014 in the amount of $44,000. 22 An aging analysis of the recorded investments in loans, on a disaggregated basis, as of March 31, 2015 and December 31, 2014, is as follows: (in thousands) 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ - $ - $ - $ 38,442 $ 38,442 $ - Real estate - 1 to 4 family residential 514 199 713 119,620 120,333 8 Real estate - commercial - - - 264,295 264,295 - Real estate - agricultural - - - 61,064 61,064 - Commercial 473 94 567 91,507 92,074 - Agricultural 327 - 327 76,425 76,752 - Consumer and other 29 - 29 16,811 16,840 - $ 1,343 $ 293 $ 1,636 $ 668,164 $ 669,800 $ 8 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ 64 $ - $ 64 $ 35,952 $ 36,016 $ - Real estate - 1 to 4 family residential 888 57 945 121,832 122,777 36 Real estate - commercial 467 45 512 256,542 257,054 - Real estate - agricultural 28 - 28 57,421 57,449 - Commercial 264 84 348 92,355 92,703 - Agricultural - - - 85,609 85,609 - Consumer and other 63 - 63 15,700 15,763 - $ 1,774 $ 186 $ 1,960 $ 665,411 $ 667,371 $ 36 The credit risk profile by internally assigned grade, on a disaggregated basis, as of March 31, 2015 and December 31, 2014 is as follows: (in thousands) Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 32,488 $ 231,612 $ 54,434 $ 77,919 $ 69,023 $ 465,476 Watch 3,764 18,490 6,307 11,110 7,447 47,118 Special Mention - 1,117 - 474 81 1,672 Substandard 2,001 12,331 323 2,034 190 16,879 Substandard-Impaired 189 745 - 537 11 1,482 $ 38,442 $ 264,295 $ 61,064 $ 92,074 $ 76,752 $ 532,627 23 Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 30,055 $ 223,775 $ 51,024 $ 79,117 $ 78,387 $ 462,358 Watch 3,893 18,617 6,275 10,086 6,827 45,698 Special Mention - 1,296 88 585 - 1,969 Substandard 1,873 12,532 62 2,376 395 17,238 Substandard-Impaired 195 834 - 539 - 1,568 $ 36,016 $ 257,054 $ 57,449 $ 92,703 $ 85,609 $ 528,831 The credit risk profile based on payment activity, on a disaggregated basis, as of March 31, 2015 and December 31, 2014 is as follows: 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 119,396 $ 16,840 $ 136,236 Non-performing 937 - 937 $ 120,333 $ 16,840 $ 137,173 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 121,928 $ 15,756 $ 137,684 Non-performing 849 7 856 $ 122,777 $ 15,763 $ 138,540 9. Other Real Estate Owned The following table provides the composition of other real estate owned as of March 31, 2015 and December 31, 2014: (in thousands) Construction and land development $ 5,386 $ 6,751 1 to 4 family residential real estate 1,149 1,316 Commercial real estate 831 814 $ 7,366 $ 8,881 The Company is actively marketing the assets referred in the table above. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. The assets above are primarily located in the metropolitan Des Moines, Iowa and Ames, Iowa areas. 24 10.Goodwill As of August 29, 2014, FNB acquired three bank branches located in West Des Moines and Johnston, Iowa, which resulted in the recognition of $1.1million of goodwill.Goodwill recognized in the Acquisition was primarily attributable to an expanded market share and economies of scale expected from combining the operations of the West Des Moines and Johnston, Iowa branches with FNB.
